t c memo united_states tax_court dean fangonilo petitioner v commissioner of internal revenue respondent docket no 19747-06l filed date irvin w fegley for petitioner emily giometti for respondent memorandum opinion dean special_trial_judge this case is before the court on respondent’s motion for summary_judgment as supplemented filed pursuant to rule rule references are to the tax_court rules_of_practice and procedure section references are to the internal_revenue_code_of_1986 as amended the motion arises in the context of a petition filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice that respondent sent to petitioner background at the time the petition was filed petitioner resided in california the parties do not disagree as to the following facts origin of the tax_liability petitioner filed his federal_income_tax return for on date showing no tax due after examination petitioner signed a consent to the assessment of additional tax on date as a result of the examination respondent assessed tax of dollar_figure plus statutory additions on date as of date there was a balance due of dollar_figure on petitioner’s account for administrative activity on date after receiving respondent’s notice_of_intent_to_levy and notice of your right to a hearing petitioner submitted form request for a collection_due_process_hearing request petitioner stated in the request that he had filed an offer to compromise this liability as a way of resolving it the offer-in-compromise oic had been submitted on date the appeals officer assigned to consider the proposed levy was able to confirm that petitioner had filed an oic covering and through and that petitioner had appealed respondent’s rejection of the offer of dollar_figure the court assumes that an appeal was denied petitioner did not submit a new or amended form_656 offer_in_compromise to the appeals officer considering his request for relief under sec_6330 during discussions between the appeals_office and petitioner’s counsel two additional grounds for relief were raised alternative means of collection due to economic hardship or placing the liability into currently not collectible status petitioner who is now submitted financial information to the appeals officer including a form_1040 u s individual_income_tax_return for signed and dated date form 433-a collection information statement for wage earners and self-employed individuals collection statement copies of bank statements and insurance information further petitioner stated that he was responsible for a portion of the household expenses of the home in which he resided one quarter of the mortgage payment and one fifth of the electric and water bills petitioner submitted a copy of monthly mortgage statements a pacific gas and electric bill and a water bill for the house petitioner’s name did not appear on any of the household expense bills he disclosed monthly living_expenses of dollar_figure and gross monthly income of dollar_figure on the form 433-a petitioner also disclosed documents showing that he was entitled to receive three approximately equal payments on may and date and on date totaling dollar_figure due to the termination of a contract with farmers insurance group petitioner’s counsel represented to the appeals officer that petitioner’s friend and roommate provided economic support to petitioner petitioner provided the appeals officer with copies of checks drafted by the roommate to pay the household expenses including petitioner’s portion the appeals officer requested from petitioner information about the roommate’s income and contributions to the household expenses petitioner’s roommate refused to disclose any of her financial information respondent issued the notice upholding the proposed collection action because the financial information that you provided did not enable a determination as to your ability to pay discussion standard for granting summary_judgment the standard for granting a motion for summary_judgment under rule is stated in rule b as follows a decision shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the parties agree that there is no material issue of fact for trial they differ however as to what the result of this circumstance should be sec_6330 sec_6330 generally provides that the commissioner cannot proceed with collection by way of a levy until the taxpayer has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied the person may obtain judicial review of the administrative determination see 115_tc_35 114_tc_176 the taxpayer requesting the hearing may raise any relevant issue with regard to the commissioner’s intended collection activities including spousal defenses challenges to appropriateness of the collection action and offers of collection alternatives sec_6330 see 114_tc_604 goza v commissioner supra pincite the taxpayer may raise challenges to the existence or amount of the underlying tax_liability however only if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 petitioner is not challenging the underlying tax_liability where the validity of the tax_liability is not properly part of the appeal the taxpayer may challenge the determination of the appeals officer for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite respondent’s position because petitioner did not provide respondent with his roommate’s financial information respondent concludes that petitioner’s reasonable living_expenses cannot be properly determined respondent argues that any financial support petitioner received is relevant in determining his ability to fulfill his tax obligations respondent relies on administration internal_revenue_manual irm cch pt at big_number date the manual section provides that for collection purposes the taxpayer is allowed only the expenses he is required to pay and consideration must be given to any other income into the household and any expenses shared with a not liable person s id pt the manual provision also provides that the assets and income of a not liable person may be considered in 1the internal_revenue_manual appears to contemplate that if the not liable person’s information is necessary the commissioner will conduct an in-house verification and that the information will not be shared with the taxpayer administration internal_revenue_manual cch pt at big_number date the computation of the taxpayer’s ability to pay id pt when the taxpayer indicates that his or her income is not commingled with that of the not liable person and responsibility for expenses is divided between the cohabitants expenses are to be allowed according to the expenses assigned to the taxpayer or the taxpayer’s percentage of income to the total expenses whichever is less id pt petitioner’s position petitioner argues that administration irm cch pt should not be applied here according to petitioner the manual provision clearly ought to apply and does apply in order to determine whether the taxpayer is paying more than his share of expenses because petitioner’s monthly living_expenses far exceed his dollar_figure monthly income he argues that it is not necessary to inquire into the not liable person’s income and expenses a reasonable approach suggests petitioner would be to use government guidelines to determine his expenses petitioner’s position appears to find support in a manual provision not addressed by the parties administration irm cch pt at big_number date concerning oics under this provision where a taxpayer can document that income is not commingled as in the case of roommates who share housing and household expenses are divided equitably between cohabitants the total allowable expenses should not exceed the total allowable housing standard for the taxpayer in this situation it would not be necessary to obtain the income information of the non-liable person s id the provision however warns the reader that there must be sufficient financial information to verify the total household expenses and prove that the taxpayer is paying his her proportionate share of the expenses see 414_f3d_144 1st cir petitioner also complains that he raised two alternative grounds for relief that were denied economic hardship or placing the liability in currently not collectible status if the liability of a taxpayer can be collected in full but would create an economic hardship the commissioner can consider an oic to promote effective tax_administration sec_301 b i proced admin regs administration irm cch pt at big_number date the commissioner advises his employees that the existence of hardship criteria does not require that an offer be accepted and if the taxpayer does not offer an acceptable amount the offer should not be recommended for acceptance id pt at big_number petitioner’s prior offer of dollar_figure had been rejected according to the undisputed facts petitioner did not make a higher offer to the appeals officer considering this case after having been notified that an earlier offer had been rejected since petitioner did not submit an offer of an acceptable amount to the appeals officer charged with conducting the sec_6330 hearing there was no abuse_of_discretion in respondent’s failing to accept an oic as an alternative to collection see 454_f3d_782 8th cir affg 124_tc_165 a taxpayer may request that his federal_income_tax liability be designated currently not collectible where based on the taxpayer’s assets equity income and expenses he has no apparent ability to make payments on the outstanding tax_liability foley v commissioner tcmemo_2007_242 although petitioner’s income was not sufficient to meet his stated monthly living_expenses he had a liquid asset worth more than dollar_figure which exceeds his tax_liability respondent’s refusal to treat petitioner’s tax_liability as currently not collectible was not an abuse_of_discretion conclusion petitioner has failed to show that there is a genuine issue of material fact for trial and respondent’s motion for summary_judgment as supplemented will be granted respondent did not abuse his discretion in approving the proposed collection activity although the court has granted respondent’s motion 2petitioner also owned a one-half interest in an account worth about dollar_figure at the time of the hearing under sec_6330 petitioner can still submit another oic on the form required by respondent under the rubric of effective tax_administration because of economic hardship an appropriate order and decision will be entered granting respondent’s motion for summary_judgment as supplemented
